Title: To James Madison from Benjamin Thompson, 7 August 1789
From: Thompson, Benjamin
To: Madison, James


Sir
Morris Town August 7th. 1789
As I have Supposed under the present government of the Union, that Congress will shortly find it expedient to make some Appointments in a Consular capacity to the Ports of France & French Islands, I have had thoughts of offering myself a Candidate for One or Other of the latter. My Knowledge of the language, customs & manners of the french Nation, I flatter myself, will entitle me to some consideration in the eye of those within Whose department such Appointments may fall. From the increasing intercourse with the Islands, I think they will be most likely to afford the best field for the exercise of the Knowledge & qualities requisite to the discharge of Consular duties. This reason itself is sufficiently important to induce a preference to the Islands. I have besides hopes of very considerable advantages that must Naturally result from a residence in a public Character—but I am altogether at a loss with respect to the mode of Application that would be most likely to succeed in bringing me forward to proper notice. I have therefore, sir, presuming on your former very obliging & friendly attention to me, ventured to solicit your advice & aid on the ocasion. I am known to the President General, to the gentelmen of Congress from this State & many others, but how far such interest & influence may avail in promoting the object I have in view, you doubtless, Sir, are best able to point out. I want information on the Subject & cannot conveniently at this time leave my Family & concerns at home; a line from you Sir, may perhaps for the Moment, answer the purpose of a Journey to New York, but Should you advise a personal attendance hereafter, I shall be ready to proceed. I Shall esteem it a very particular favor to hear from you in Answer ⅌ the Morris Town Stage Which leaves Powles Hook every Thursday Morning by Nine oClock. I am with great Esteem & regard Sir your very Humble servant
Benja: Thompson
